Filed Pursuant to Rule 497(e) 1933 Act File No. 333-165633 1940 Act File No. 811-22397 IRONBRIDGE FUNDS, INC. On behalf of IronBridge SMID Cap Fund, Inc., a series of IronBridge Funds, Inc. (the “Company”) and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in a supplement, dated February 2, 2016, to the Prospectus for the IronBridge Funds, Inc., which was filed pursuant to Rule 497(e) on February 2, 2016.The purpose of this filing is to submit the 497(e) filing dated February 2, 2016 in XBRL for the applicable IronBridge Fund. The XBRL exhibits attached hereto consist of the following: Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
